Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
This office action is responsive to the Amendment and Remarks filed 12 January 2022, wherein claims 5, 8, and 10 were canceled. Subsequently, claims 1-4, 6, 7, and 11-16 are pending and presently under consideration in this application. 
Response to Amendment
The rejection of claims 1-16 and 1/12-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 4 and 5 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Applicants have amended the base independent claim 1 to recite:
    PNG
    media_image1.png
    392
    803
    media_image1.png
    Greyscale
While that in and of itself is not problematic, since applicants did not amend the previous definitions for each of the substituents X1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 in lines 13-19, the aforementioned amendment introduces new 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicants have amended the base independent claim 1 to recite “wherein both X1-1 and X1-3 represents a single bond”; the scope of the protection sought is not clear, especially since claim 1 also recites “X1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 each independently represents a single bond, or a C1-12 linear or branched alkylene, wherein one or more —CH2— in the C1-12 linear or branched alkylene can be replaced by —O—, —S—, —NH—, —CO—, —CH═CH— or —C≡C— in a manner that heteroatoms are not directly connected to each other, —H in one or more —CH2— in the C1-12 linear or branched alkylene can be substituted by halogen”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not X1-1 and X1-3 in “X1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 each independently represents a single bond, or a C1-12 linear or branched alkylene, wherein one or more —CH2— in the C1-12 linear or branched alkylene can be replaced by —O—, —S—, —NH—, —CO—, —CH═CH— or —C≡C— in a manner that heteroatoms are not directly connected to each other, —H in one or more —CH2— in the C1-12 linear or branched alkylene can be substituted by halogen”, and the claim also recites “wherein both X1-1 and X1-3 represent a single bond” which is the narrower statement for the substituent definitions. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Amended claim 1 fails to particularly point out and distinctly claim the substituents X1-1 and X1-3 in the compound of formula I-1 contained in the claimed liquid crystal composition.

Applicants have amended the base independent claim 1 to recite “and X1-2 represents —CH2O—, —OCH2—, —CO—O—, —O—CO—, —CH2CH2—, —(CH2)3—, —(CH2)4—, —(CH2)3O—, —O(CH2)3—, —O—, —CF2—, —CF2O—, —OCF2—, —CH(CH3)CH2—, —C(CH3)2CH2—, —CH2C(CH3)2—, —C(CH3)2CH(CH3)—, —C(CH3)2C(CH3)2—, —C(CH3)2O—, —OC(CH3)2—, —CH(CH2CH3)CH2—, —S—, —NH—, —NH—CO—O—, —O—CO—NH—, —SCH2—, —CH2S—, —CH═CH—, —C≡C—, —CH═CH—CO—O— or —O—CO—CH═CH ”; the scope of the protection 1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 each independently represents a single bond, or a C1-12 linear or branched alkylene, wherein one or more —CH2— in the C1-12 linear or branched alkylene can be replaced by —O—, —S—, —NH—, —CO—, —CH═CH— or —C≡C— in a manner that heteroatoms are not directly connected to each other, —H in one or more —CH2— in the C1-12 linear or branched alkylene can be substituted by halogen, and wherein at least one of X1-1, X1-2 and X1-3 represents a single bond” (emphasis added). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, amended claim 1 recites the broad recitation for the substituent X1-2 in “X1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 each independently represents a single bond, or a C1-12 linear or branched alkylene, wherein one or more —CH2— in the C1-12 linear or branched alkylene can be replaced by —O—, —S—, —NH—, —CO—, —CH═CH— or —C≡C— in a manner that heteroatoms are not directly connected to each other, —H in one or more —CH2— in the C1-12 linear or branched alkylene can be substituted by halogen, and wherein at least one of X1-1, X1-2 and X1-3 represents a single bond”, and the claim has been amended to also recite “and X1-2 represents —CH2O—, —OCH2—, —CO—O—, —O—CO—, —CH2CH2—, —(CH2)3—, —(CH2)4—, —(CH2)3O—, —O(CH2)3—, —O—, —CF2—, —CF2O—, —OCF2—, —CH(CH3)CH2—, —C(CH3)2CH2—, —CH2C(CH3)2—, —C(CH3)2CH(CH3)—, —C(CH3)2C(CH3)2—, —C(CH3)2O—, —OC(CH3)2—, —CH(CH2CH3)CH2—, —S—, —NH—, —NH—CO—O—, —O—CO—2—, —CH2S—, —CH═CH—, —C≡C—, —CH═CH—CO—O— or —O—CO—CH═CH ”, which is the narrower statement for the substituent definitions. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Amended claim 1 fails to particularly point out and distinctly claim the substituent X1-2 in the compound of formula I- contained in the claimed liquid crystal composition.

Applicants have amended the base independent claim 1 to recite “wherein at least one of X2-1 and X2-4 represents a single bond”; the scope of the protection sought is not clear, especially since claim 1 also recites “X1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 each independently represents a single bond, or a C1-12 linear or branched alkylene, wherein one or more —CH2— in the C1-12 linear or branched alkylene can be replaced by —O—, —S—, —NH—, —CO—, —CH═CH— or —C≡C— in a manner that heteroatoms are not directly connected to each other, —H in one or more —CH2— in the C1-12 linear or branched alkylene can be substituted by halogen”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, amended claim 1 recites the broad recitation for the substituents X2-1 and X2-4 in “X1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 each independently represents a single bond, or a C1-12 linear or branched alkylene, wherein one or more —CH2— in the C1-12 linear or 2— in the C1-12 linear or branched alkylene can be substituted by halogen”, and the claim also recites “wherein at least one of X2-1 and X2-4 represent a single bond” which is the narrower statement for the substituent definitions. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Amended claim 1 fails to particularly point out and distinctly claim the substituents X2-1 and X2-4 in the compound of formula I-2 contained in the claimed liquid crystal composition.

Applicants have amended the base independent claim 1 to recite “and at least one of X2-2 and X2-3 is not a single bond”; the scope of the protection sought is not clear, especially since claim 1 also recites “X1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 each independently represents a single bond, or a C1-12 linear or branched alkylene, wherein one or more —CH2— in the C1-12 linear or branched alkylene can be replaced by —O—, —S—, —NH—, —CO—, —CH═CH— or —C≡C— in a manner that heteroatoms are not directly connected to each other, —H in one or more —CH2— in the C1-12 linear or branched alkylene can be substituted by halogen” (emphasis added). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, amended claim 1 recites the  X2-2 and X2-3 in “wherein at least one of X2-2 and X2-3 is not a single bond”, and the claim also recites “X1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 each independently represents a single bond, or a C1-12 linear or branched alkylene, wherein one or more —CH2— in the C1-12 linear or branched alkylene can be replaced by —O—, —S—, —NH—, —CO—, —CH═CH— or —C≡C— in a manner that heteroatoms are not directly connected to each other, —H in one or more —CH2— in the C1-12 linear or branched alkylene can be substituted by halogen”, which is the narrower statement for the substituent definitions. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Amended claim 1 fails to particularly point out and distinctly claim the substituents X2-2 and X2-3 in the compound of formula I-2 contained in the claimed liquid crystal composition.

Applicants have amended the base independent claim 1 to recite “wherein at least one of X3-1 and X3-5 represents a single bond”; the scope of the protection sought is not clear, especially since claim 1 also recites “X1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 each independently represents a single bond, or a C1-12 linear or branched alkylene, wherein one or more —CH2— in the C1-12 linear or branched alkylene can be replaced by —O—, —S—, —NH—, —CO—, —CH═CH— or —C≡C— in a manner that heteroatoms are not directly connected to each other, —H in one or more —CH2— in the C1-12 linear or branched alkylene can be substituted by halogen” (emphasis added). A broad range or limitation together with a narrow range or limitation  X3-1 and X3-5 in “X1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 each independently represents a single bond, or a C1-12 linear or branched alkylene, wherein one or more —CH2— in the C1-12 linear or branched alkylene can be replaced by —O—, —S—, —NH—, —CO—, —CH═CH— or —C≡C— in a manner that heteroatoms are not directly connected to each other, —H in one or more —CH2— in the C1-12 linear or branched alkylene can be substituted by halogen”, and the claim also recites “wherein at least one of X3-1 and X3-5 represent a single bond” which is the narrower statement for the substituent definitions. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Amended claim 1 fails to particularly point out and distinctly claim the substituents X3-1 and X3-5 in the compound of formula I-3 contained in the claimed liquid crystal composition.

Applicants have amended the base independent claim 1 to recite “and when both X3-1 and X3-5 are single bond, at least one of X3-2, X3-3 and X3-4 is not a single bond, and f+g+h+i≥2” (emphasis added); the scope of the protection sought is not clear, especially since claim 1 also recites “X1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 each independently represents a single bond, or a C1-12 linear or branched alkylene, wherein one or more —CH2— in the C1-12 linear or branched alkylene can be replaced by —O—, —S—, —NH—, —CO—, —CH═CH— or —C≡C— in a manner that heteroatoms are not directly connected to each other, —H in one or more —CH2— in the C1-12 linear or branched alkylene can be substituted by halogen” (emphasis added). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, amended claim 1 recites the broad recitation for the substituents X3-2, X3-3 and X3-4 in “and when both X3-1 and X3-5 are single bond, at least one of X3-2, X3-3 and X3-4 is not a single bond, and f+g+h+i≥2”, and the claim also recites “X1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 each independently represents a single bond, or a C1-12 linear or branched alkylene, wherein one or more —CH2— in the C1-12 linear or branched alkylene can be replaced by —O—, —S—, —NH—, —CO—, —CH═CH— or —C≡C— in a manner that heteroatoms are not directly connected to each other, —H in one or more —CH2— in the C1-12 linear or branched alkylene can be substituted by halogen”, which is the narrower statement for the substituent definitions. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Amended claim 1 fails to particularly point out and distinctly claim the substituents X3-2, X3-3 and X3-4 in the compound of formula I-3 contained in the claimed liquid crystal composition.

Applicants have amended the base independent claim 1 to recite “when only one of X3-1 and X3-5 represents a single bond, at most one of X3-2, X3-3 and X3-4 is not a single bond, and f+g+h+i≥2” (emphasis added); the scope of the protection sought is not clear, especially since claim 1 also recites “X1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 each independently represents a single bond, or a C1-12 linear or branched alkylene, wherein one or more —CH2— in the C1-12 linear or branched alkylene can be replaced by —O—, —S—, —NH—, —CO—, —CH═CH— or —C≡C— in a manner that heteroatoms are not directly connected to each other, —H in one or more —CH2— in the C1-12 linear or branched alkylene can be substituted by halogen” (emphasis added). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, amended claim 1 recites the broad recitation for the substituents X3-2, X3-3 and X3-4 in “when only one of X3-1 and X3-5 represents a single bond, at most one of X3-2, X3-3 and X3-4 is not a single bond, and f+g+h+i≥2”, and the claim also recites “X1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 each independently represents a single bond, or a C1-12 linear or branched alkylene, wherein one or more —CH2— in the C1-12 linear or branched alkylene can be replaced by —O—, —S—, —NH—, —CO—, —CH═CH— or —C≡C— in a manner that heteroatoms are not directly connected to each other, —H in one or more —CH2— in the C1-12 linear or branched alkylene can be substituted by halogen”, which is the narrower statement for the substituent definitions. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such X3-2, X3-3 and X3-4 in the compound of formula I-3 contained in the claimed liquid crystal composition.

Claim 3 is rejected as being vague and indefinite when it recites “wherein X1-2, X2-2, X2-3, X3-2, X3-3 and X3-4 each independently represents a single bond, -CH2O-, -OCH2…“; the scope of the protection sought is not clear in light of the amendment to the base independent claim 1, since amended claim 1 fails to particularly point out and distinctly claim the substituents X1-2, X2-2, X2-3, X3-2, X3-3, and X3-4 in the compounds of formulae I-1, I-2, and I-3 contained in the claimed liquid crystal composition.

Claim 4 is rejected as being vague and indefinite when it recites each of “wherein if X1-2 represents -CO- or -O-CO-”, “if both X2-2 and X2-3 represent -CO-O- or -O-CO-, then c+d+e≠0”, and “if all of X3-2, X3-3 and X3-4 represent -CO-O- or -O-CO-“; the scope of the protection sought is not clear in light of the amendment to the base independent claim 1, since amended claim 1 fails to particularly point out and distinctly claim the substituents X1-2, X2-2, and X2-3 in the compounds of formulae I-1 and I-2 contained in the claimed liquid crystal composition.

Claim 6 is rejected as being vague and indefinite when it recites wherein both X1-1 and X1-3 represent single bond, X1-2 represents -CH2O-, -OCH2-, -CO-O-…; the scope of the protection sought is not clear in light of the amendment to the base 1-1, X1-2, and X1-3 in the compound of formula I-1 contained in the claimed liquid crystal composition.

Claim 9 is rejected as being vague and indefinite when it recites “at least one of X2-1 and X2-4 represents a single bond, and when both X2-1 and X2-4 represent single bond, at least one of X2-2 and X2-3 is not a single bond, and c+d+e≥1”; the scope of the protection sought is not clear in light of the amendment to the base independent claim 1, since amended claim 1 fails to particularly point out and distinctly claim the substituents X2-1, X2-2, X2-3, and X2-4 in the compound of formula I-2 contained in the claimed liquid crystal composition.

Claim 11 is rejected as being vague and indefinite when it recites “at least one of X3-1 and X3-5 represents a single bond; when both X3-1 and X3-5 are single bond, at least one of X3-2, X3-3 and X3-4 is not a single bond, and f+g+h+i≥2; when only one of X3-1 and X3-5 represents a single bond, at most one of X3-2, X3-3 and X3-4 is not a single bond”; the scope of the protection sought is not clear in light of the amendment to the base independent claim 1, since amended claim 1 fails to particularly point out and distinctly claim the substituents X3-1, X3-2, X3-3, X3-4 and X3-5 in the compound of formula I-3 contained in the claimed liquid crystal composition.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weegels et al. (U.S. Patent Application Publication No. 2018/0201837). 
Weegels et al. discloses a PSA liquid crystal composition comprising a combination of a liquid crystal host component A and a polymerizable component B,  and the corresponding use thereof said PSA liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal host component comprises one or more compounds inclusive of those compounds of the present formulae M1 as generally represented therein by either 
    PNG
    media_image2.png
    157
    396
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    314
    399
    media_image3.png
    Greyscale
 [0270], and more specifically as represented therein by 
    PNG
    media_image4.png
    90
    414
    media_image4.png
    Greyscale
 [0257] and 
    PNG
    media_image5.png
    80
    414
    media_image5.png
    Greyscale
 [0273], and said polymerizable component comprises one or more compounds inclusive of those compounds of the present formulae I-1 as represented therein 
    PNG
    media_image6.png
    186
    422
    media_image6.png
    Greyscale
by [0162] , one or more compounds inclusive of those compounds of the present formulae I-2, as represented therein by 
    PNG
    media_image7.png
    158
    880
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    280
    425
    media_image8.png
    Greyscale
[0226]. Example 1 
    PNG
    media_image9.png
    382
    437
    media_image9.png
    Greyscale
expressly illustrates the combination of a liquid crystal host component A of the present formula M1-a, as represented therein by CCH-23, a polymerizable component B inclusive of the polymerizable compound of the present formula I-2, as represented therein by F1-1:   , 
    PNG
    media_image10.png
    162
    461
    media_image10.png
    Greyscale
and a compound inclusive of the .

Claims 1-4, 6, 7, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai et al. (WO 2019/039092 A1).
Hirai et al. discloses a liquid crystal composition comprising a combination of a liquid crystal host component A and a polymerizable component B, and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said polymerizable component comprises one or more compounds inclusive of those compounds of the present formulae I-1 through I-3 as represented therein by 
    PNG
    media_image11.png
    242
    647
    media_image11.png
    Greyscale
 (page 13), said liquid crystal host component comprises one or more compounds inclusive of those compounds of the present formulae M1 as generally represented therein by
    PNG
    media_image12.png
    63
    506
    media_image12.png
    Greyscale
(page 19)


    PNG
    media_image11.png
    242
    647
    media_image11.png
    Greyscale
 (page 13), and one or more compounds inclusive of the compounds of the present formula N as generally represented therein by 
    PNG
    media_image13.png
    77
    464
    media_image13.png
    Greyscale
 (page 15) and more specifically the compounds beginning on page 16+. Please refer to the examples beginning on page 69.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9 and 11 are rejected under 35 U.S.C. 103 as being obvious over Weegels et al. (U.S. Patent Application Publication No. 2018/0201837). 
Please refer to preceding paragraph 8 for the disclosure and teachings of Weegels et al. Although Weegels et al. expressly illustrates a PSA liquid crystal 

Response to Arguments
Applicant's arguments filed 12 January 2022 with respect to the rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in paragraphs 4 and 5 of the previous office action on the merits, are moot since the aforementioned rejections have been withdrawn.
Applicant's arguments filed 12 January 2022 with respect to the rejection of claims over Weegels et al. (U.S. Patent Application Publication No. 2018/0201837) under each of 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, as set respectively forth in paragraphs 8 and 10 of the previous office action on the merits, have been fully considered but they are not persuasive since amended claim 1 fails to particularly point out and distinctly claim the substituents X1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 in the compounds of formulae I-1, I-2 and I-3 contained in the claimed liquid crystal composition. Assuming arguendo, that applicants amend the claims to satisfactorily address the rejections necessitated by amendment, as presented in the preceding paragraphs 7 through 13, and clearly sets forth the provisos regarding the substituents X1-1, X1-2, X1-3, X2-1, X2-2, X2-3, X2-4, X3-1, X3-2, X3-3, X3-4 and X3-5 in the compounds of formulae I-1, I-2 and I-3 contained in the claimed liquid crystal composition, then the aforementioned rejections over Weegels et al. will be withdrawn.  
Applicant’s arguments filed 12 January 2022 have been considered but are moot because the new ground of rejection set forth in the preceding paragraph 27 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722